DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 was considered by the examiner.
Drawings
The drawings filed on 6/29/2020 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOMBS et al. (cited by applicant; 2013/0186549A1; Tombs).  
Tombs teaches regarding claim 1, a method for printing a 3D part with a selective deposition based additive manufacturing system, the method comprising: developing layers of a powder material using at least one electrostatographic engine; transferring the developed layers from the at least one electrostatographic engine to a transfer medium; heating a part build surface of the 3D part on the build platform to a temperature within a range between a flowable temperature and a thermal oxidation threshold to form a flowable part build surface; pressing one of the developed layers on the transfer medium into contact with the flowable part build surface to place the flowable part build surface into intimate contact with the one of the developed layers and thereby heating the one of the developed layers to a flowable state by conduction from the part build surface to form a new part build surface; cooling the new part build surface to remove heat energy; and repeating sequentially for each subsequent one of the developed layers the steps of heating the part build surface to form the flowable part build surface, pressing one of the developed layers on the transfer medium into contact with the flowable part build surface to form a new part build surface, and cooling the new part build surface to remove heat energy to form the 3D part in a layer- by-layer manner (figure 2A; [0057-0059, 0061-0064, 0066-0068] describes the 3D build process).
Regarding claim 6, via a cooler 42, 142, cooling the new part build surface to remove heat energy comprises cooling the new part build surface to remove approximately a same energy flux as was added during the step of heating (figure 2A).
Regarding claim 8, wherein for each one of the developed layers, the sequential steps of heating pressing, cooling are completed in less than one second [0045-0046].
Regarding claim 9, the developed layers comprise part material and support material [0059].
Regarding claim 10, the transferring step comprises utilizing a continuous belt to move the developed layers from the EP engine to being in contact with the 3D part being printed (shown in figure 2A).
Regarding claim 11, repeating sequentially for each subsequent one of the developed layers the steps of heating the part build surface to the temperature to form  the flowable part build surface, pressing one of the developed layers on the transfer medium into contact with the flowable part build surface to form a new part build surface, and cooling the new part build surface to remove heat energy to form the 3D part in a layer-by-layer manner results in each of the developed layers being fulling consolidated with the part build surface before repeating the steps for a subsequent developed layer (shown in figure 2A).
Tombs teaches regarding claim 12, a method for printing a 3D part with a selective deposition based additive manufacturing system, the method comprising: developing layers of a powder material using at least one electrostatographic engine; transferring the developed layers from the at least one electrostatographic engine to a transfer belt; heating a part build surface of the 3D part on the build platform to a temperature at or above a flowable temperature to form a flowable part build surface; pressing, using a nip roller, one of the developed layers on the transfer belt into contact with the flowable part build surface to place the flowable part build surface into intimate contact with the one of the developed layers and thereby heating the one of the developed layers to a flowable state by conduction from the part build surface to form a new part build surface with the one of the developed layers being fully consolidated; cooling the new part build surface to remove heat energy added during the heating step; and repeating sequentially for each subsequent one of the developed layers the steps of heating the part build surface to form the flowable part build surface, pressing one of the developed layers on the transfer belt into contact with the flowable part build surface to form a new part build surface, and cooling the new part build surface to remove heat energy added during the heating step to form the 3D part in a layer-by-layer manner (figure 2A, (figure 2A; [0057-0059, 0061-0064, 0066-0068] describes the 3D build process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COMBS et al. ‘549 in view of COMBS et al ‘237.
Combs does not teach the flowable temperature of the 3D build material is approximately 350°C. 
However, the examiner takes official notice that the flowable temperature of 3D build material  ABS is based on the scientific properties of this material and thus, regarding claim 20, the method wherein the flowable temperature is approximately 350°C is known.
Combs is concerned with forming 3D parts using ABS and therefore, the properties of ABS establishes this temperature.
The rationale for using the teachings of ABS properties with the teachings of Combs relates to the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the ABS properties with the teaching of Combs to properly choose the temperature for controlling the 3D part material.
Allowable Subject Matter
Claims 2-5, 7, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frauens (2017/0299973 A1) teaches electrophotography based additive manufacturing for 3D parts production.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG